Citation Nr: 1633402	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  08-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.  He died in January 1998, and the appellant is his widow. 

This case has a lengthy procedural history and comes to the Board of Veterans' Appeals (Board) on appeal from RO decisions that denied service connection for the cause of the Veteran's death (which is one basis for Dependency and Indemnity Compensation (DIC)).

In an April 2014 decision, the Board denied the appeal.  The appellant then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 memorandum decision, Court affirmed the Board's decision.  The appellant then filed a motion for reconsideration, and in a March 2016 memorandum decision, the Court granted the appellant's motion, withdrew its December 2015 decision, and set aside the Board's April 2014 decision.  The matter was remanded to the Board for further proceedings consistent with the Court's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the Court's March 2016 memorandum decision, the Board finds that remand is necessary to obtain an addendum medical opinion as to the issue on appeal.

The appellant's primary theory of entitlement is that the Veteran developed acute lymphocytic leukemia (ALL) as a result of exposure to herbicide agents, including Agent Orange, during his military service in the Republic of Vietnam, which resulted in his death.  Recently, she has alternatively contended that the Veteran's fatal ALL was secondary to sacral radiation treatment in 1979 for leiomyosarcoma, and noting that leiomyosarcoma is a presumptive disease under 38 C.F.R. § 3.309(e).  See the appellant's January 2016 motion to the Court for reconsideration.

In the now vacated April 2014 decision, the Board denied the claim based in part on an October 2012 VA medical opinion which found that the Veteran's ALL was less likely as not related to or caused by his active service, including his presumed Agent Orange exposure. 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The listed diseases associated with herbicide exposure include all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia (CLL)), and soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) which includes leiomyosarcoma.  38 C.F.R. § 3.309(e).

Medical records on file include a private pathology report dated in September 1979 which reflects a diagnosis of leiomyosarcoma of the retroperitoneal area.  Private medical records from Carraway Methodist Medical Center include a March 1986 pathology report with review of microscopic slides, and indicating that a section of a retroperitoneal lesion was consistent with leiomyosarcoma.  A May 1986 record indicated that the Veteran was status post excision of leiomyosarcoma from the retroperitoneal area followed by radiation treatment.  He also had a history of radiation treatment for a left lower lip cancer.  In July 1986 it was noted that the Veteran had a history of melanoma in 1968, 1976, and 1985, and retroperitoneal leiomyosarcoma in 1979.

An August 1995 private consultation report by Dr. C., of a hematology/oncology clinic, noted the Veteran's prior medical history of surgery and radiation therapy to his retroperitoneum in 1979 for a retroperitoneal sarcoma, history of a sciatic nerve tumor in 1986, leukemia since June 1993, and multiple skin cancers including melanoma on his arm in 1979.  He also indicated that the Veteran had a history of past tobacco abuse, and worked in a nuclear power plant in 1976.  Dr. C. opined that the Veteran's ALL was probably a secondary ALL, either as a result of his sacral radiation therapy for a sarcoma in 1979 and/or due to his nuclear power plant exposure.  

The Board notes that attempts to obtain additional private medical records regarding the Veteran's 1979 treatment for leiomyosarcoma were unsuccessful.

In an October 2012 VA medical opinion, the VA examiner opined that the Veteran's ALL was less likely than not related to his service, and that his leiomyosarcoma did not contribute to his ALL.  He stated that the sarcoma was detected as part of the ALL work-up.  He opined that the Veteran's ALL was the main contributing factor to his death.

The Court found that the 2012 VA medical opinion did not address whether the Veteran's ALL was caused by the sacral radiation treatment he received to treat his prior leiomyosarcoma.  The Court also stated that although the examination was based in part on the fact that leiomyosarcoma "was detected as part of the ALL work up," the record reflects that the Veteran was diagnosed with and treated for leiomyosarcoma in 1979, but ALL was not diagnosed until 1995.  The Court indicated that the Board did not address this factual discrepancy in its decision, and did not explain whether the examination nonetheless was based on an accurate factual predicate or whether the Board's decision was fully informed despite the examiner's failure to specifically opine as to whether ALL could be caused by the radiation treatment. 

In light of the above, the Board finds that an addendum VA medical opinion is needed as to whether the Veteran's ALL was secondary to his 1979 radiation therapy for leiomyosarcoma of the retroperitoneal area.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum VA medical opinion from the VA examiner who provided the October 2012 VA medical opinion.  If that examiner is not available, the requested medical opinion should be obtained from a specialist in hematology or oncology.  The claims file must be made available to and reviewed by the examiner.  The examiner should specifically respond to the following question:

Based on all of the evidence of record, including private medical records showing that the Veteran was diagnosed with leiomyosarcoma of the retroperitoneal area in 1979, for which he received surgery and radiation therapy, what is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's leiomyosarcoma of the retroperitoneal area, or the radiation or other treatment he received for such sarcoma, caused his ALL?

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible.

2.  Then, the AOJ should readjudicate the claim on appeal with consideration of all of the evidence of record. If the benefits remain denied, issue the appellant and her representative a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



